Exhibit 10.4

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of June 13, 2013, by and between HERCULES TECHNOLOGY GROWTH
CAPITAL, INC. (“Lender”) and OCZ TECHNOLOGY GROUP, INC. (“OCZ”), and SANRAD INC.
(hereinafter together with OCZ collectively referred to as “Borrower”).

RECITALS

Borrower and Lender are parties to that certain Loan Agreement dated as of
March 11, 2013, (as amended from time to time, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.
Unless otherwise defined herein, capitalized terms in this Amendment shall have
the meanings assigned in the Agreement.

Now, THEREFORE, the parties agree as follows:

1. The following definition in Section 1.1 of the Agreement is hereby amended or
restated as follows:

““Warrant” means the warrants entered into in connection with the Loan and any
amendment to this Agreement.”

2. Section 7.16 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“7.16 Financial Covenants. Borrower shall maintain the following financial
covenants, as applicable:

(a) Quarterly EBITDA. Borrower shall maintain minimum EBITDA of not less than
(i) $1,000,000 below the Agreed Forecast for the trailing three months ending as
of the fiscal quarter ending May 2013, (ii) $1,500,000 below the Agreed Forecast
for the trailing six months ending as of the fiscal quarters ending August 2013
and November 2013, and (iii) $1,250,000 below the Agreed Forecast for the
trailing six months ending as of each of the fiscal quarters ending thereafter.

(b) Minimum Liquidity. Borrower shall maintain minimum Liquidity of at least
$10,000,000 at all times until Borrower’s non-GAAP EBITDA is greater than zero
for two (2) consecutive fiscal quarters ending after the Closing Date.

(c) Subsequent Financing. Borrower shall raise a minimum of $20,000,000 in gross
cash proceeds through the sale of new equity or subordinated debt no later than
January 31, 2014, $10,000,000 of which must be raised by Borrower no later than
June 21, 2013.”



--------------------------------------------------------------------------------

3. Section 7.17 of the Agreement is hereby amended and restated in its entirety
to read as follows:

“7.17 Post-Closing Conditions. Within fifteen (15) days after the Closing Date,
Lender shall have received from Borrower, in form and substance reasonably
satisfactory to Lender a fully executed Account Control Agreements with respect
to Borrower’s Deposit Accounts and accounts holding Investment Property, other
than Borrower’s account at Silicon Valley Bank, which shall be delivered on the
date hereof. Within thirty (30) days after the Closing Date, Borrower shall use
best efforts to deliver to Lender, in form and substance reasonably satisfactory
to Lender, a fully executed landlord or bailee agreements with respect to the
location described on Exhibit B. Within sixty (60) days after the Closing Date,
Lender shall have received from Borrower, in form and substance reasonably
satisfactory to Lender a fully executed pledge of sixty-five percent (65%) of
the stock of Borrower’s Subsidiary organized in the United Kingdom. Further,
within one hundred and fifty (150) days after the Closing Date, Lender shall
have received from Borrower, in form and substance reasonably satisfactory to
Lender a fully executed pledge of sixty-five percent (65%) of the stock of all
of Borrower’s other Subsidiaries organized outside of the United States that
have not been dissolved during such one hundred and fifty (150) day period.”

4. Upon the effectiveness of this Amendment, Lender hereby waives (i) any Event
of Default caused by the Borrower’s failure to comply with Section 7.16(a) of
the Agreement for the fiscal quarter ended May 2013 and (ii) any Event of
Default arising from any failure by the Borrower to comply with Section 7.16
(c) of the Loan Agreement prior to the date hereof,

5. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall
remain in full force and effect in accordance with its terms. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Lender under the Loan Documents, as in effect prior to the
date hereof.

6. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

7. As a condition to the effectiveness of this Amendment, Lender shall have
received, in form and substance satisfactory to Lender, the following:

(a) this Amendment, duly executed by Borrower;

(b) payment of (i) a facility modification charge of $200,000, and (ii) an
amount equal to the Lender Expenses incurred in connection with this Amendment;

(c) Amendment No. I to Warrant to Purchase Capital Stock in the form attached
hereto as Exhibit A; and

(d) An additional warrant to purchase capital stock in the form attached hereto
as Exhibit B.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

SANRAD INC. By:     Title:    

 

OCZ TECHNOLOGY GROU P, INC.

By:   /s/ Rafael Torres Title:   CFO

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

By:     Title:    